DETAILED ACTION
Response to Amendment
	In response to amendment filed on 3/28/2022, claims 1- 15, 35 were cancelled, claims 16- 34 are pending for examinations.
Response to Arguments
	Applicant's arguments filed in 3/28/2022 in the remarks have been fully considered but they are not persuasive. 
	On page On page 9, last six lines of the remarks, applicant argues about “Detecting a link loss of a distributed physical link ...” Office Action, p. 3. The claim language recites “detecting a link loss of a disturber physical link...” As such, the rejections appear to be based on a misstatement and misunderstanding of the claimed features. And, the rejections provide no support for “detecting a link loss of a disturber physical link based on the coded signal, the decoding of the coded signal, or both”.
	Examiner respectfully submits that there is a typo mistake (written as a distributed in place of distributer). Examiner is sincerely apologizing for that. But regards to the arguments applicant respectfully disagrees and submits that applicant has not provided any details about why there is no support for detecting a link loss of a disturber physical link based on the coded signal, the decoding of the coded signal or both. Nevertheless, previously used art Xavier states in [0038- 0039] about retrieving steps; please refer to first [0009] last twelve lines wherein when a node, to which the line is connected, is powered on or after an interruption of a connection between nodes that should normally be connected to each other by the telecommunication line. A communication protocol, such as the Simple Network Management Protocol (SNMP) or the Trivial File Transfer Protocol (TFTP) can be applied to retrieve the measurement data from the network element. 
	Hence measurement data (I.e. coded signal) retrieval procedure can be done through protocol wherein network element here #25 of Fig. 1 can send that data to a node here #21. Since communication protocol is involved here it is coded signal which can be retrieved (or decoded) at #21 modem circuitry #33 of #21 via a line #13 (physical line); now refer to [0038] about Furthermore, the measurement block 47 includes a step 51 that retrieves second measurement data that characterize crosstalk between the telecommunication line 13, i.e. the pair 15, and at least one further telecommunication line. For instance, the second measurement data may include a crosstalk matrix G or at least one crosstalk coefficient gij thereof. Now refer to [0037] about The method 45 comprises a measurement block 47 for retrieving measurements related to the telecommunication line 13, in particular to the pair 15.
	Now refer to [0034] wherein at least a part of the pair 15 is part of a binder 35 and extends in parallel to at least one further telecommunication line 36.Now refer to [0039] in context with [0037] about coefficient gij, i≠ j of the crosstalk matrix G characterizes crosstalk between line i and line j typically located at least partially within the same binder 35. Now refer to [0044-0045] about…at least one crosstalk coefficient g.sub.ij of the crosstalk matrix G, which is determined for the purpose of vectoring, is used to estimate the location of an impairment in one telecommunication line…; further see [0046].. an impairment depending on the crosstalk…and now refer to [0047] ..the first branch 55 comprises determining whether some of the crosstalk matrix elements have oscillations in the frequency domain. If such oscillations are detected in the element g.sub.ij of the crosstalk matrix, then the method 45 determines that the line j has an impairment; now refer to [0048] about estimating the location of the impairment) i.e.  here line j can be disturber line wherein determination (of it is impaired) is being done using measurement data (coded signal) received via line #13 (physical line). Here based on measurement data (I.e. cross talk related data) help to determine impairments (link loss or loss of function or loss of ability) of line j.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van.

	Regarding claim 16, Xavier teaches a method (see Fig. 1-2 and [0037- 0039]), comprising:
Receiving a coded signal via a physical link ,Decoding the received coded signal to obtain a result signal (see [0038]; further see [0039] about lines i and j located at #35; further see [0044- 0045] about …at least one crosstalk coefficient g.sub.ij of the crosstalk matrix G, which is determined for the purpose of vectoring, is used to estimate the location of an impairment in one telecommunication line…; further see [0046].. an impairment depending on the crosstalk…),
	Detecting a link loss of a distributed physical link based on the coded signal, the decoding of the coded signal, or both (see [0047].. the first branch 55 comprises determining whether some of the crosstalk matrix elements have oscillations in the frequency domain. If such oscillations are detected in the element g.sub.ij of the crosstalk matrix, then the method 45 determines that the line j has an impairment; now refer to [0048] about estimating the location of the impairment). Here Xavier is silent about decoding though the modems #17, 19 are two transmission/reception ends for receiving and detecting process; however Van in context with Fig. 3 teaches  in page 18 lines 6- 12 teaches about decoding matrix. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Van with the teachings of Xavier to make system more reliable. Having a mechanism wherein having decoder for decoding the signal; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 34, Xavier teaches a device (see Fig. 1-2 and [0037- 0039]; #17 access node can be a device here), comprising:
	A receiver configured to receive a coded signal via a physical link , a decoder configured to Decode the received coded signal to obtain a result signal (see [0038]; further see [0039] about lines i and j located at #35; further see [0044- 0045] about …at least one crosstalk coefficient g.sub.ij of the crosstalk matrix G, which is determined for the purpose of vectoring, is used to estimate the location of an impairment in one telecommunication line…; further see [0046].. an impairment depending on the crosstalk…),
	At least one processor configured to detect a link loss of a distributed physical link based on the coded signal, the decoding of the coded signal, or both (see [0047].. the first branch 55 comprises determining whether some of the crosstalk matrix elements have oscillations in the frequency domain. If such oscillations are detected in the element g.sub.ij of the crosstalk matrix, then the method 45 determines that the line j has an impairment; now refer to [0048] about estimating the location of the impairment). Here Xavier is silent about decoding though the modems #17, 19 are two transmission/reception ends for receiving and detecting process; however Van in context with Fig. 3 teaches  in page 18 lines 6- 12 teaches about decoding matrix. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Van with the teachings of Xavier to make system more reliable. Having a mechanism wherein having decoder for decoding the signal; greater way more reliable communication can be carried out in the communication system.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van in view of Yeom et al. (US Pub. No. 2009/0083234 A1).

	Regarding claim 17, Xavier in view of Van teaches as per claim 16, but Xavier fails to teach about wherein the link loss of the physical link is detected based on a temporal evolution of the at least one of the coded signal and/or decoding in a time interval having a duration in the range of 3-15 ms; however Yeom states in [0057] regarding  computing device cannot cover such operation … cannot process a great amount of information within a certain period (i.e. temporal evolution) (e.g. in the case that serialized data of 10 MB is continuously received and time limit of decoding is 10 ms (i.e. period is in range of 3-15 ms), the performance does not process the operation so that connection failure or decoding error occurs). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yeom with the teachings of Xavier in view of Van to make system more standardized. Having a mechanism wherein the link loss of the physical link is detected based on a temporal evolution of the at least one of the coded signal and said decoding in a time interval having a duration in the range of 3-15 ms; greater way standardized approach can be carried out in the communication system.

Claims 18- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van in view of Schenk et al. (US Pub. No. 2011/0110402 A1).

	Regarding claim 18, Xavier in view of Van teaches as per claim 16, teaches about decoding matrix; Van in context with Fig. 3 teaches  in page 18 lines 6- 12; but Xavier fails to teach about wherein the link loss is detected based on the decoding of the coded signal, wherein the decoding provides an error signal indicative of a presence of errors in the coded signal, wherein the link loss is detected based on the error signal; however Schenk states claim 28 about obtaining a plurality of error values based on sequences of pilot signals; determining intermediate vectors, each intermediate vector being based on different ones of said error values, components of each of said intermediate vectors being linear combinations of crosstalk couplings between different communication connections; and determining crosstalk coupling between different communication connections based on linear combinations of said intermediate vectors; further see claim 29; further see [0006]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Schenk with the teachings of Xavier in view of Van to make system more standardized. Having a mechanism wherein provides an error signal indicative of a presence of errors in the coded signal, wherein the link loss is detected based on the error signal; greater way standardized approach for link loss detecton can be carried out in the communication system.

	Regarding claim 19, Xavier in view of Van and Schenk teaches as per claim 18, wherein the error signal is indicative of a number of adjacent erroneous symbols in the coded signal; see Schenk [0110] , wherein the method further comprises: executing a threshold comparison between the number of adjacent erroneous symbols and a predefined threshold, wherein the link loss is selectively detected based on a result of the threshold comparison;  and wherein the method further comprises: executing a threshold comparison between the number of adjacent erroneous symbols and a predefined threshold, wherein the link loss is detected based on said executing of the threshold comparison; see Schenk [0110] … an estimation of the FEXT vector is made based on these 8 error vector values. In such embodiments, it is used that for tones or carriers having adjacent frequencies, the crosstalk is often similar. As can be seen in FIG. 9, after a further two times step a further estimation can be made, etc.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van in view of Schenk et al. (US Pub. No. 2011/0110402 A1) and in further view of Kwon et al. (US Pub. No. 2009/0274242 A1).
	
	Regarding claim 20, Xavier in view of Van and Schenk teaches as per claim 18, but Xavier fails to teach about wherein the decoding of the coded signal comprises decoding using a second-stage redundancy decoder operating based on the error signal; however Known states in Fig. 10 an additional decoder as a second-stage redundancy decoder; further see Fig. 11 and 12 and [0138] the additional data detector 250 may determine the presence or absence of additional data stream according to the presence or absence of error in the data decoded by the decoder 240. For example, the additional data detector 250 determines the presence of additional data stream if there is no error in the decoded data. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kwon with the teachings of Xavier in view of Van and Schenk to make system more effective. Having a mechanism wherein said decoding of the coded signal comprises a second-stage redundancy decoder operating based on the error signal; greater way error detection procedure can be carried out in the communication system.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van and in further view of Kwon et al. (US Pub. No. 2009/0274242 A1).

	Regarding claim 21, Xavier in view of Van teaches as per claim 16, but Xavier fails to teach about wherein the decoding of the coded signal comprises decoding using a Viterbi decoder; however Kwon states in [0152] regarding Viterbi decoder. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kwon with the teachings of Xavier in view of Van to make system more standardized. Having a mechanism wherein said decoding of the coded signal comprises a Viterbi decoder; greater way standardized process for error detection can be carried out in the communication system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van and in further view of Kwon et al. (US Pub. No. 2009/0274242 A1) and in further view of Becker et al. (US Pub. No. 2009/0313530 A1).

	Regarding claim 22, Xavier in view of Van and Kwon teaches as per claim 21, wherein the link loss is detected based on the decoding of the coded signal, wherein the decoding provides an error signal indicative of a presence of errors in the coded signal, wherein the link loss is detected based on the error signal; Van in context with Fig. 3 teaches  in page 18 lines 6- 12; but Xavier fails to teach about wherein the method further comprises determining the error signal based on a difference between different Viterbi paths of the Viterbi decoder; however Becker teaches in abstract regarding one or more merge points are selected on the ML path in a second Viterbi algorithm, wherein the merge points each have a path metric difference, which is a difference between an ML path metric at the merge point and a non-surviving path metric at the merge point. Merge points are selected based upon relative path metric differences associated with nodes on the ML path. Next, alternate paths in the Viterbi trellis are computed based on the ML path with alternate paths substituted at corresponding merge points. A passing decoded bit sequence is output in response to passing an error check; further see claim 8 in context with claim 5- 6 and claim 1… wherein the outputting a selected one of 2.sup.N-1 decoded bit sequences that passes the error check further comprises: rank ordering the 2.sup.N-1 paths in order of path metric differences between an overall path metric of the ML path and an overall path metric of each respective one of the 2.sup.N-1 paths; error-checking the 2.sup.N-1 paths in order of path metric differences; and outputting a selected one of 2.sup.N-1 decoded bit sequences in response to passing the error check. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Becker with the teachings of Xavier in view of Van and Kwon to make system more standardized. Having a mechanism wherein determining the error signal based on a difference between different Viterbi paths of the Viterbi decoder; greater way standardized process for error detection can be carried out in the communication system.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van in view of Jain et al. (US Pub. No. 2008/0065968 A1).

	Regarding claim 23, Xavier in view of Van teaches as per claim 16, but Xavier fails to teach about wherein the decoding of the coded signal comprises decoding using a Quadrature Amplitude Modulation, QAM, decoder; however Jain states in [0045] regarding QAM decoder. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jain with the teachings of Xavier in view of Van to make system more standardized. Having a mechanism wherein said decoding of the coded signal comprises a Quadrature Amplitude Modulation, QAM, decoder; greater way standardized process for error detection can be carried out in the communication system.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van in view of Jain et al. (US Pub. No. 2008/0065968 A1) and further in view of Li (US Pub. No. 2006/0193396 A1).

	Regarding claim 24, Xavier in view of Van and Jain teaches as per claim 16, wherein the link loss is detected based on the decoding of the coded signal, wherein the decoding provides an error signal indicative of a presence of errors in the coded signal, wherein the link loss is detected based on the error signal; Van in context with Fig. 3 teaches  in page 18 lines 6- 12; but Xavier fail to teach about wherein the method further comprises: determining the error signal based on an Euclidian distance between a constellation point of a symbol of the coded signal and a constellation point of a predefined carrier; however Li states in [0006] regarding this bit error rate is asymptotically determined by the minimum Euclidean distance between two distinct modulated symbols. To achieve high data rates in evolving wireless standards, high-order modulation schemes such as 16 QAM and 64 QAM are used. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Xavier in view of Van and Jain to make system more standardized. Having a mechanism determining the error signal based on an Euclidian distance between a constellation point of a symbol of the coded signal and a constellation point of a predefined carrier; greater way standardized process for error detection can be carried out in the communication system.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van and further in view of Jin et al. (US Pub. No. 2015/0110205 A1).

	Regarding claim 25, Xavier in view of Van teaches as per claim 16, but Xavier fails to teach about wherein the decoding of the coded signal comprises decoding using a low-density parity check, LDPC, decoder; however Jin states in [0053] regarding with reference to FIG. 1, CMTS 20 is further configured to execute LDPC decoding of signals received from a cable modem (i.e., LDPC decoder 55). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jin with the teachings of Xavier in view of Van to make system more standardized. Having a mechanism wherein said decoding of the coded signal comprises a low-density parity check, LDPC, decoder; greater way standardized process for error detection can be carried out in the communication system.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van and further in view of Jin et al. (US Pub. No. 2015/0110205 A1) and further in view of Urban (US Pub. No. 2015/0309852 A1).

	Regarding claim 26, Xavier in view of Van and Jin teaches as per claim 25, wherein the link loss is detected based on the decoding of the coded signal, wherein the decoding provides an error signal indicative of a presence of errors in the coded signal, wherein the link loss is detected based on the error signal; Van in context with Fig. 3 teaches  in page 18 lines 6- 12; but Xavier fails to teach about determining the error signal based on a log-likelihood estimate between a constellation point of a symbol of the coded signal and a constellation point of a predefined carrier; however Urban states in Fig. 6 in steps of #602,604,606,608 and 610 about determining the error signal based on a log-likelihood estimate between a constellation point of a symbol of the coded signal and a constellation point of a predefined carrier; specifically see [0071 (…in a soft-decision decoder (e.g., decoder 316), such as low-density parity -check decoder, configured to perform an iterative error checking process based on the at least one probability value (e.g., at least one log-likelihood ratio), based on probability values representative of error check bits (e.g., parity check bits).), 0072 (….I-value and Q-value can be mapped or otherwise associated with the one or more bit values of the codeword according to a predefined constellation diagram. The re-modulating unit 322 can generate a transmitted data vector based on the I-values and Q-values. The re-modulating unit 322 can also generate the transmitted data vectors based on amplitude values according to the predefined constellation diagram), 0073, 0074]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Urban with the teachings of Xavier in view of Van and Jin to make system more standardized. Having a mechanism about determining the error signal based on a log-likelihood estimate between a constellation point of a symbol of the coded signal and a constellation point of a predefined carrier; greater way standardized process for error detection can be carried out in the communication system.
Claims 27- 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van in view of Schenk et al. (US Pub. No. 2011/0110402 A1) and further in view of Larsson et al. (US Pub. No. 2008/0107089 A1).

	Regarding claim 27, Xavier in view of Van teaches as per claim 16, but Xavier is silent about wherein the coded signal is modulated using at least one carrier, wherein the link loss is detected based on the coded signal; and measuring energy levels of a plurality of resource blocks of the coded signal, wherein the link loss is determined based on the measured energy levels; however Schenk states in claim 28 in context with [0041] about coded signal is modulated using at least one carrier, wherein the link loss is detected based on the coded signal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Schenk with the teachings of Xavier in view of Van to make system more standardized. But Xavier is still fails to state about measuring energy levels of a plurality of resource blocks of the coded signal, wherein the link loss is determined based on the measured energy levels; however Larsson teaches in [0048] regarding the path loss (or path gain) may preferably be determined by that the beacons (i.e. having resource blocks) indicate the power levels used in the header of the beacon message. Based on receive power level and knowledge on transmitted level, the (open loop) path gain is easily determined. Other methods (e.g. closed loop approaches) for path loss determination may also be used. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Larsson with the teachings of Xavier in view of Van and Schenk to make system more standardized. Having a mechanism about measuring energy levels of a plurality of resource blocks of the coded signal, wherein the link loss is determined based on the measured energy levels; greater way standardized process for error detection can be carried out in the communication system.

	Regarding claim 28, Xavier in view of Van, Schenk and Larsson teaches as per claim 16, Larsson teaches executing a threshold comparison between energy levels of the plurality of resource blocks and a predetermined threshold, wherein the link loss is selectively determined based on a result of the threshold comparison; see [0048] regarding the path loss (or path gain) may preferably be determined by that the beacons (i.e. having resource blocks) indicate the power levels used in the header of the beacon message. Based on receive power level and knowledge on transmitted level (predetermined threshold), the (open loop) path gain (same way loss) is easily determined. Other methods (e.g. closed loop approaches) for path loss determination may also be used. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van in view of Schenk et al. (US Pub. No. 2011/0110402 A1) and further in view of Larsson et al. (US Pub. No. 2008/0107089 A1) and further in view of Suzuki et al. (US Pub. No. 2012/0263060 A1).

	Regarding claim 29, Xavier in view of Van teaches as per claim 27, but Xavier is silent about wherein the coded signal is modulated using a plurality of carriers, wherein the plurality of resources blocks are adjacent time samples of the coded signal or adjacent carriers of the coded signal; however Suzuki states that coded signal is modulated using a plurality of carriers see [0013] regarding n LTE-A, has been proposed a technology (frequency band aggregation, also referred to as spectrum aggregation, carrier aggregation, frequency aggregation, etc.) in which a plurality of frequency bands (hereinafter referred to as CCs (Carrier Components) or CCs (Component Carriers)) having the same channel structure as in LTE is used as one frequency band (broadband frequency band); see [0014] in communication using frequency band aggregation, a PBCH, a PDCCH, a PDSCH, a PMCH, a PCFICH, and a PHICH are transmitted for each downlink carrier component, and the PUSCH, the PUCCH, and a PRACH are assigned for each uplink carrier component. Namely, frequency band aggregation is a technology in which the base station apparatus and the plurality of mobile station apparatuses simultaneously transmit and receive plural pieces of data information and plural pieces of control information in an uplink and a downlink using the plurality of carrier components; further see [0112, 0114]; further Suzuki states that the plurality of resources blocks are adjacent time samples of the coded signal or adjacent carriers of the coded signal; see [0173] when the downlink component carrier to which frequency band aggregation is performed is configured in contiguous i.e. adjacent frequency domains i.e. carriers, path losses of the other downlink component carriers can be estimated from the path loss of the downlink component carrier. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Suzuki with the teachings of Xavier in view of Van in view of Larsson to make system more standardized. Having a mechanism wherein the coded signal is modulated using a plurality of carriers, wherein the plurality of resources blocks are adjacent time samples of the coded signal or adjacent carriers of the coded signal; greater way standardized process for error detection can be carried out in the communication system.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van and further in view of Schmidt et al. (US Pub. No. 2007/0260965 A1).

	Regarding claim 30, Xavier in view of Van teaches as per claim 16, but Xavier fails to teach about wherein the result signal comprises a sequence of bits forming transmission frames, wherein the link loss of the physical link is further detected based on a checksum of at least one of the transmission frames; however Schmidt states as per Fig. 3 and [0035] …. consider that for each set of 10 encoded bits being decoded by PHY line decoder 302 i.e. result is being generated, one bit of a CRC checksum is provided as a physical interface error detection bit for each set of 8 decoded application data bits. If a 16-bit CRC checksum is implemented, then for every 16 sets of 8 decoded application data bits (i.e., for every 128 bits) error detector 314 CRC can reconstruct the 16-bit CRC checksum. Then, error detector 314 generates a CRC checksum from those 128 bits and then compares that CRC checksum against the reconstructed error-detection code to determine whether an error has occurred i.e. lossy PHY line. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Schmidt with the teachings of Xavier in view of Van to make system more standardized. Having a mechanism wherein the result signal comprises a sequence of bits forming transmission frames, wherein the link loss of the physical link is further detected based on a checksum of at least one of the transmission frames; greater way standardized process for error detection can be carried out in the communication system.

Claim 31- 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van and in view of Tu et al. (US Pub. No. 2017/0134569 A1) and in further view of Kuipers et al. (US Pub. No. 2015/0063551 A1).

	Regarding claim 31, Xavier in view of Van teaches as per claim 16, but Xavier fails to teach about wherein the physical link comprises a copper wire, wherein the method further comprises: in response to determining the link loss of the physical link, removing a Digital Subscriber Line channel implemented via the physical link from a Digital Subscriber Line vector engine calculation, the Digital Subscriber Line vector engine calculation removing far-end crosstalk between the physical link and a plurality of further physical links; however Tu states in [0003] regarding a frequency division multiplexing technology is used to enable the xDSL to coexist with a plain old telephone service (POTS) on a same twisted pair i.e. copper line; further refer to [0004- 0005];  further Tu teaches in response to determining the link loss of the physical link, removing a Digital Subscriber Line channel implemented via the physical link from a Digital Subscriber Line vector engine calculation, the Digital Subscriber Line vector engine calculation removing far-end crosstalk between the physical link and a plurality of further physical links; see abstract wherein a vectoring control entity then determines crosstalk channel coefficients from the other line into an inband spectrum and an out-of-band spectrum of the line, and performs precoding processing on a to-be-sent data signal of the line to eliminate impact of crosstalk from the other line to the inband and out-of-band spectrums of the line; further refer to [0077] in context with [0004] the crosstalk estimation method provided in this embodiment of the present disclosure, a vectoring control entity can determine crosstalk channel coefficients between lines according to sample errors that are determined for the lines according to pilot training signals within different spectral ranges, and then perform precoding processing on to-be-sent data signals of the lines to eliminate impact of crosstalk between inband spectrums and out-of-band spectrums of the lines. This reduces impact on a line rate caused by inter-line crosstalk in a system in which lines of different profiles coexist, and further improves effects and stability of FTTC acceleration. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tu with the teachings of Xavier in view of Van to make system more effective. Having a mechanism wherein the method further comprises: in response to determining the link loss of the physical link, removing a Digital Subscriber Line channel implemented via the physical link from a Digital Subscriber Line vector engine calculation, the Digital Subscriber Line vector engine calculation eliminating effect of far-end crosstalk between the physical link and a plurality of further physical links; greater way reliable communication can be carried out in the communication system. But Still Tu fails to teach about removing the line though it teaches eliminating the effect of crosstalk; however Kuipers states in [0123] in context with abstract, [0004, 0033] regarding …determining a deterioration of a connection, e.g., an interrupted wire. In a step 501 a first criterion of deterioration is determined (which may correspond to the attenuation described above). In a step 502 it is checked whether this first criterion is fulfilled, in the affirmative, a second criterion of deterioration of the connection is determined in a step 503. If this second criterion is fulfilled (see step 504), the connection is disabled, e.g., shut down and/or locked. If step 502 or step 504 reveal that the respective criterion is not fulfilled, a Showtime state is entered in a step 506 is. If the second criterion is fulfilled, the connection is disabled in a step 505 by, e.g., shutting down the connection and/or locking the connection. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kuipers with the teachings of Xavier in view of Van and Tu to make system more reliable. Having a mechanism to remove the line due to cross talk; greater way reliable communication can be carried out.

	Regarding claim 32, Xavier in view of Van in view of Tu and Kuipers teaches as per claim 31, retaining further Digital Subscriber Line channels implemented via the further physical links at the Digital Subscriber Line vector engine calculation; Kuiper see [0032]; interruption of a single wire does not mean that the electrical signal between the two modems 303 and 305 is completely off. Usually, multiple wire pairs are running in parallel, e.g., loops belonging to other customers or just spare pairs (see connection 306); further refer to [0018, 0029] and Fig. 3.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Dardenne et al. (US. Pub. No. 2014/0314134 A1), hereafter Xavier in view of DE Lind Van et al. (WO 2009/148530 A1), hereafter Van and in view of Kuipers et al. (US Pub. No. 2015/0063551 A1).

	Regarding claim 33, Xavier in view of Van teaches as per claim 16, but Xavier fails to teach about wherein the link loss corresponds to the physical link being interrupted and prohibiting communication; however Kuipers states in [0031] in context with [0029- 0030] …one of the wires of a connection between the modems 303 and 305 experiences an interruption due to, e.g., a real break, corroding or intermittent contacts in a socket, etc. This results in a sudden loss of signal level and a transmission to this CPE 302 is no longer feasible. The modem 303 in the DSLAM 301 and the modem 305 in the CPE 302 will then shut down the transmission… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kuipers with the teachings of Xavier in view of Van to make system more reliable. Having a mechanism wherein the link loss corresponds to the physical link being interrupted and prohibiting communication; greater way fault finding in the link/s can be carried out in order to have reliable communication in the communication system.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468